Title: From James Madison to the Senate, 26 January 1816
From: Madison, James
To: Senate


                    
                        
                            January. 26th. 1816.
                        
                    
                    I nominate,
                    Josiah Simpson, of the Mississippi territory, to be one of judges of the same territory.
                    Herman Visger, of New York, to be consul at Bristol in Great Britain.
                    
                        
                            James Madison
                        
                    
                